Citation Nr: 0000560	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of service connection for hearing loss, a heart 
disorder and a psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected duodenal ulcer disease, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In August 1998, the Board remanded the case to afford the 
veteran the opportunity to present testimony at a hearing.  
The veteran, however, failed to appear for a scheduled 
hearing.  

(The issues involving an increased rating for the service-
connected duodenal ulcer disease and TDIU are addressed in 
the Remand section of this document.)  







FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied the 
veteran's original claim of service connection for hearing 
loss; the veteran was advised of his appellate rights but 
failed to file a timely appeal.  

2.  In November 1992, the RO advised the veteran that he had 
to submit new and material evidence to reopen a claim of 
service connection for hearing loss; however, the RO never 
advised the veteran of any appellate rights.  Thus, the last 
final decision regarding the issue of hearing loss is the 
December 1989 decision.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1989 decision denying service connection for hearing loss.  

4.  In an April 1993 rating decision, the RO denied the 
veteran's original claim of service connection for a 
psychiatric disorder to include PTSD; the veteran was advised 
of his appellate rights but failed to file a timely appeal.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1993 decision denying service connection for a psychiatric 
disorder to include PTSD.  

6. In an April 1993 rating decision, the RO denied the 
veteran's original claim of service connection for coronary 
artery disease; the veteran was advised of his appellate 
rights but failed to file a timely appeal.  

7.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1993 decision denying service connection for a heart 
disorder.  

8.  The veteran's reopened claim of service connection for 
hearing loss is plausible.  

9.  The veteran's reopened claim of service connection for 
PTSD is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for hearing loss.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder to include PTSD.  38 
U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).  

3.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a heart disorder.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hearing loss.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304(d), 3.385 (1999).  

5.  The veteran has submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

In December 1989, the RO denied service connection for 
hearing loss.  The veteran was notified of the decision and 
his appellate rights, but he failed to file a timely appeal.  
In November 1992, the RO advised the veteran that he had to 
submit new and material evidence to reopen a claim of service 
connection for hearing loss; however, the RO never advised 
the veteran of any appellate rights.  Thus, the last final 
decision regarding the issue of hearing loss is the December 
1989 decision.  

In April 1993, the RO denied service connection for coronary 
artery disease and a psychiatric disorder to include PTSD.  
The veteran was notified of the decision and his appellate 
rights, but he failed to file a timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issues at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  


Hearing loss

At the time of the December 1989 rating decision denying 
service connection for hearing loss, the evidence consisted 
of the veteran's service medical records, VA and private 
medical evidence and statements from the veteran and other 
lay individuals.  

The veteran's service medical records were negative for 
evidence of hearing loss.  In a November 1989 statement, the 
veteran stated that he was totally deaf in his right ear and 
60 percent deaf in the left ear.  He argued that, during 
service, he had provided training in the gun turrets to Navy 
gun crews.  

The evidence submitted subsequent to the December 1989 rating 
decision includes private and VA medical evidence and 
statements and testimony of the veteran.  

Of particular significance are several VA medical reports 
beginning in August 1991 noting that the veteran had a 
moderate, downward sloping sensorineural hearing loss.  In an 
undated letter received in October 1996 from a VA clinical 
audiologist, it was noted that the veteran's exposure to 
weapons could account for hearing loss.  The Board finds that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is certainly new, as it was not of record at the time of the 
December 1989 rating decision.  At the time of the December 
1989 rating decision, there was no medical evidence of a 
hearing loss.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss.  


Psychiatric disorder to include PTSD

At the time of the April 1993 rating decision denying service 
connection for a psychiatric disorder to include PTSD, the 
evidence consisted of the veteran's service medical records, 
VA and private medical evidence and statements from the 
veteran and other lay individuals.  

The veteran's service medical records were entirely negative 
for any evidence of a psychiatric disability.  At an April 
1958 VA examination, anxiety reaction was diagnosed, but 
there was no attribution to the veteran's period of service.  

In December 1992, two VA examinations were conducted.  One 
examiner was specifically asked to address the question of 
PTSD.  That examiner determined that the veteran did not 
display the symptoms consistent with the diagnosis of PTSD 
and seemed to be functioning remarkably well for a man of his 
age.  The other examination was by a psychiatrist who 
diagnosed the veteran as having advanced senile dementia, 
characterized by poor immediate recall, confabulation and 
paranoid thinking.  

The evidence submitted subsequent to the April 1993 rating 
decision includes private and VA medical evidence and 
statements and testimony of the veteran.  

Of particular significance are several VA medical reports 
showing various psychiatric diagnoses.  A July 1995 VA 
examination revealed diagnoses of bipolar disorder, with mood 
incongruent psychosis; Alzheimer's dementia and paranoid 
personality.  A February 1995 hospitalization report notes 
diagnoses of depression and PTSD.  Furthermore, numerous 
outpatient treatment records show diagnoses of PTSD.  The 
Board finds that this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The evidence is certainly new, as it was not of 
record at the time of the April 1993 rating decision.  At the 
time of the April 1993 rating decision, there was absolutely 
no medical evidence of PTSD, bipolar disorder or depression.  
Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for a 
psychiatric disorder to include PTSD.  


Heart disorder

At the time of the April 1993 rating decision denying service 
connection for a coronary artery disease, the evidence 
consisted of the veteran's service medical records, VA and 
private medical evidence and statements from the veteran and 
other lay individuals.  

The service medical records were negative for evidence of 
cardiovascular disease.  

The first evidence of cardiovascular disease is a June 1974 
private hospital report indicating that the veteran was 
hospitalized for coronary insufficiency and arteriosclerotic 
heart disease.  Subsequent VA and private records show 
treatment for complaints of chest pain and cardiovascular 
disease.  

The evidence submitted subsequent to the April 1993 rating 
decision includes private and VA medical evidence and 
statements and testimony of the veteran.  

Of particular significance are numerous VA and private 
medical reports showing various cardiovascular diseases.  
Indeed, the evidence indicates a past history of myocardial 
infarction and coronary bypass surgery.  The Board finds that 
this evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is certainly new, as it was not of record at the time of the 
April 1993 rating decision.  Further, it is material inasmuch 
as it shows evidence of current disability.  Thus, the Board 
finds that new and material evidence has been submitted to 
reopen the claim of service connection for a heart disorder.  


II.  Well groundedness

As the veteran's claims of service connection for hearing 
loss and PTSD have been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In pertinent part, 38 C.F.R. § 3.304(d), the implementing 
regulation of 38 U.S.C.A. § 1154(b), provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

It was alleged, and the RO conceded, that the veteran had 
combat service during World War II.  Indeed, the voluminous 
evidence submitted by the veteran supports this 
determination.  

Given the veteran's exposure to noise in service, the 
evidence of current hearing loss and the VA clinical 
audiologist's opinion that the veteran's exposure to weapons 
could account for his hearing loss, the Board finds the claim 
of service connection for hearing loss to be well grounded.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 U.S.C.A. 
§ 5107.  

There is also VA medical evidence showing a diagnosis of PTSD 
attributable to the veteran's alleged stressors in service.  
Thus, the Board finds the claim of service connection for 
PTSD to be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hearing loss and the claim is 
well grounded, the appeal is allowed to this extent subject 
to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder to 
include PTSD and the claim is well grounded, the appeal is 
allowed to this extent subject to further action as discussed 
hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a heart disorder, the appeal 
is allowed to this extent subject to further action as 
discussed hereinbelow.  



REMAND

In a statement dated in July 1998, the veteran reported that 
he was hospitalized at the VA Hospital in Wilmington, 
Delaware.  Records associated with the hospitalization have 
not been obtained.  

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a hearing loss and psychiatric disorder to 
include PTSD by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard.  

Similarly, regarding the veteran's claim of service 
connection for a heart disorder, the RO must consider whether 
the veteran's claim is well grounded.  See Elkins v. West, 12 
Vet. App. at 218-219.  If so, the RO should proceed to 
conduct a de novo review of the claim.  The veteran should be 
instructed in this regard that he must submit competent 
evidence to support his assertions that his current heart 
disability is due to disease or injury which was incurred in 
or aggravated by service.  

Regarding the veteran's duodenal ulcer disease, the Board 
notes that he has not been afforded a VA examination.  In 
addition, there is VA evidence that the veteran underwent a 
gastric antrum biopsy in October 1996.  The Board is 
cognizant of the fact that the veteran failed to appear at a 
September 1995 VA examination.  Nonetheless, he has appeared 
for previous examinations and receives medical care through 
VA.  The RO should provide the veteran another opportunity to 
appear for a VA examination.  

As the TDIU issue is inextricably intertwined with the other 
issues on appeal, consideration of the TDIU issue should be 
deferred until the other issues are resolved.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss, psychiatric disability to 
include PTSD and heart disease since 
service, as well as ulcer disease since 
August 1995.  The veteran should be 
instructed to submit all medical evidence 
which tends to support his lay assertions 
that he has current heart disability due 
to disease or injury which was incurred 
in or aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should specifically request copies 
of reports of the veteran's July 1998 
hospitalization from the VA Hospital in 
Wilmington.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his hearing loss.  All 
indicated tests, including audiometric 
testing, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically provide an opinion as to the 
likelihood that any current hearing 
disability is due to acoustic trauma in 
service.  The examiner should provide an 
opinion concerning the effect of his 
hearing loss on the veteran's 
employability.  Complete rationale for 
the opinions expressed should be 
provided.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current psychiatric 
disability.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  The 
examiner should provide an opinion as to 
the likelihood that any current 
psychiatric disability is related to the 
veteran's period of service.  The 
examiner should provide an opinion 
concerning the effect of any such 
psychiatric disability on the veteran's 
employability.  Complete rationale for 
the opinions expressed should be 
provided.  

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
duodenal ulcer disease.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should describe the 
severity and frequency of the veteran's 
symptoms.  The examiner should provide an 
opinion concerning the effect of the 
duodenal ulcer disease on the veteran's 
employability.  Complete rationale for 
the opinions expressed should be 
provided.  

5.  The RO should review the record to 
determine whether a well-grounded claim 
of service connection for a heart disease 
has been submitted.  If it is determined 
that the claim is well grounded, then the 
RO should undertake a de novo review of 
the claim based on the evidentiary record 
in its entirety.  All indicated 
development should be undertaken in this 
regard.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the remaining issues 
on appeal.  If the benefits sought on 
appeal are not granted, he should be 
issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







